                                         Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         RIANA BUFFIN, ET AL.,                              CASE NO. 15-cv-04959-YGR
                                   8
                                                         Plaintiffs,
                                   9                                                        FINAL JUDGMENT AND INJUNCTION
                                                   vs.
                                  10
                                         CITY AND COUNTY OF SAN FRANCISCO, ET
                                  11     AL.,

                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13          On March 4, 2019, this Court issued its Order Granting Plaintiffs’ Motion for Summary
                                  14   Judgment holding that Sheriff Vicki Hennessy’s use of the San Francisco Felony and
                                  15   Misdemeanor Bail Schedule (“Bail Schedule”) to determine pretrial release violates the Due
                                  16   Process and Equal Protection Clauses of the United States Constitution (“March 4 Order”). (Dkt.
                                  17   No. 314.)
                                  18          Thereafter, and based upon the real parties-in-interest’s request and considerations of
                                  19   federalism, the Court allowed those parties time to resolve the action with a global comprehensive
                                  20   solution. On Friday, August 30, 2019, the parties notified the Court that they had reached a
                                  21   settlement as to the appropriate remedy to be imposed in this case except for two outstanding
                                  22   issues. (Dkt. No. 368.) Attaching a heavily-negotiated “Stipulated Final Judgment Remedying
                                  23   Constitutional Violations,” the parties agreed, in summary, to an injunction prohibiting the use of
                                  24   the Bail Schedule, detailed modifications of the procedures for pretrial release as a plausible
                                  25   alternative to the current use of the Bail Schedule, and to monitoring for an effective period of
                                  26   eighteen (18) months. (Id.)
                                  27          On Tuesday, September 03, 2019, the parties appeared before the Court regarding the
                                  28   settlement and the outstanding issues. First, plaintiffs argued that the Court should include the
                                         Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 2 of 6




                                   1   proposed provision which allows arrestees charged with offenses enumerated in California Penal

                                   2   Code section 1270.1(a) to have the right to submit an application under section 1269c seeking own

                                   3   recognizance release prior to arraignment. The Sheriff took no position on the issue. Second, the

                                   4   parties confirmed that an award of attorneys’ fees and costs should come later after a motion and

                                   5   further negotiation.

                                   6          Accordingly, to effectuate the March 4 Order, and based upon previous briefing, principles

                                   7   of federalism, good cause, and pursuant to stipulation by the parties, the Court FINDS that the

                                   8   additional proposed procedures are appropriate as part of a plausible alternative to the

                                   9   constitutional violation and the Court HEREBY ADJUDGES as follows:

                                  10          (I)     The San Francisco Sheriff’s Department (hereafter “Sheriff”) is enjoined from

                                  11                  using the Bail Schedule, or any form or derivative thereof that requires or has as its

                                  12                  effect that the existence and duration of pre-arraignment detention is determined by
Northern District of California
 United States District Court




                                  13                  an arrestee’s ability to pay.

                                  14          (II)    For all arrestees booked on an offense not enumerated in California Penal Code

                                  15                  § 1270.1(a), and who are arrested without a warrant and are not otherwise ineligible

                                  16                  for pre-arraignment OR release under state law:

                                  17                  (A)     The arrestee’s PSA Report, along with all other portions of the OR Workup

                                  18                          reasonably available to the OR Project, shall be submitted to the San

                                  19                          Francisco Superior Court within eight (8) hours from the time of booking.1

                                  20                  (B)     The Sheriff shall release the arrestee at eighteen (18) hours from the time of

                                  21                          booking if: (1) the Superior Court has not rendered a decision on OR release

                                  22
                                              1
                                  23             For purposes of this Stipulated Judgment, “Own Recognizance” or “OR” release refers
                                       to any release not conditioned on payment of bail, and includes releases subject to any non-
                                  24   financial conditions. The OR Workup refers to the report created by the OR Project of the San
                                       Francisco Pretrial Diversion Project (hereafter, “OR Project”) which contains the arrestee’s
                                  25   criminal history, the police report, a cover sheet, and the PSA Report. “Booking” refers to the
                                       time that ID confirmation for an arrestee is received. The Sheriff shall maintain all reasonable
                                  26   procedures to ensure that ID confirmation is received as swiftly as possible. To the extent
                                       circumstances beyond the OR Project’s or the Sheriff’s control render the completion of the PSA
                                  27   Report impossible within eight (8) hours, the OR Project will exercise best efforts to complete the
                                       PSA Report as soon as feasible. The automatic release provision of Section II does not apply in
                                  28   cases where the OR Project has been unable to complete the PSA Report for reasons beyond the
                                       OR Project’s or the Sheriff’s control.
                                                                                           2
                                       Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 3 of 6




                                   1                     at that time (which decision shall otherwise control) and (2) the PSA Report

                                   2                     for the arrestee does not indicate “release not recommended.”

                                   3              (C)    Release pursuant to this Section shall treat as binding the recommendation

                                   4                     of the PSA Report as to any conditions of release, and release procedures

                                   5                     shall be carried out as if the release recommendations in the PSA Report

                                   6                     had been adopted by the Superior Court. No arrestee shall be entitled to

                                   7                     release without signing an agreement to be bound by the conditions of

                                   8                     release contained in the PSA Report’s recommendation. An arrestee who is

                                   9                     being released subject to recommended Assertive Case Management

                                  10                     (ACM) procedures by the OR Project shall not be released from custody

                                  11                     before completing any procedures necessary to implementing the release

                                  12                     conditions.
Northern District of California
 United States District Court




                                  13      (III)   For all arrestees booked on an offense enumerated in California Penal Code

                                  14              § 1270.1(a), for whom pre-arraignment OR release is not available under current

                                  15              law, the provisions of Section II shall not apply.

                                  16      (IV)    The procedures for seeking alterations on release, as currently reflected in

                                  17              California Penal Code § 1269c, shall be modified as follows:

                                  18              (A)    For all arrestees booked on an offense not enumerated in California Penal

                                  19                     Code § 1270.1(a), a peace officer who (1) has reasonable cause to believe

                                  20                     that an arrestee may not appear at arraignment, or poses a threat to public

                                  21                     safety, or (2) expects that specific information not yet provided will be

                                  22                     delivered within the next twelve (12) hours and will probably provide

                                  23                     reasonable cause to believe that an arrestee may not appear at arraignment,

                                  24                     or poses a threat to public safety, shall prepare a declaration under penalty

                                  25                     of perjury setting forth the facts and circumstances in support of his or her

                                  26                     belief and file it with a magistrate or commissioner. Such a declaration may

                                  27                     be filed at any point throughout the 18-hour period referenced in Section II,

                                  28                     and will, without further judicial action, serve to extend the 18-hour period
                                                                                     3
                                       Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 4 of 6




                                   1                     by an additional twelve (12) hours.

                                   2             (B)     For all arrestees booked on an offense not enumerated in California Penal

                                   3                     Code § 1270.1(a), the arrestee or their attorney, friend or family member

                                   4                     shall have the right to submit an application under California Penal Code

                                   5                     § 1269c to the magistrate or commissioner seeking a swifter judicial

                                   6                     decision than the automatic 18-hour release provision provided for in

                                   7                     Section II. Such an application shall not alter the obligation in Section II.A.

                                   8             (C)     For all arrestees booked on an offense enumerated in California Penal Code

                                   9                     § 1270.1(a), the arrestee or their attorney, friend or family member shall

                                  10                     have the right to submit an application under California Penal Code § 1269c

                                  11                     to the magistrate or commissioner seeking OR release prior to arraignment.

                                  12      (V)    The obligations of this Stipulated Judgment are conditioned on the enactment of
Northern District of California
 United States District Court




                                  13             legislation by the City and County of San Francisco approving the Stipulated

                                  14             Judgment and providing additional funding to enable the OR Project to operate

                                  15             twenty-four (24) hours a day, seven (7) days a week. The Sheriff shall expend all

                                  16             reasonable efforts to seek a final vote on the enactment of such legislation within

                                  17             ninety (90) days of entry of this Stipulated Judgment. The Stipulated Judgment

                                  18             shall take full effect ninety (90) days after the enactment of such legislation. If the

                                  19             City and County of San Francisco has, notwithstanding the Sheriff’s efforts, not

                                  20             enacted such legislation within ninety (90) days of entry of this Stipulated

                                  21             Judgment, the Stipulated Judgment shall be vacated, and unless the parties jointly

                                  22             notify the Court that they have agreed to extend the time, the Court shall issue its

                                  23             own final judgment in this matter.

                                  24      (VI)   The parties shall separately file, and the Court shall separately rule, on the issue of

                                  25             attorneys’ fees and costs.

                                  26      (VII) The Court shall retain jurisdiction over this matter until eighteen (18) months after

                                  27             the terms of this injunction go into full effect pursuant to Section V, and Plaintiffs

                                  28             shall be provided comprehensive reports every three (3) months in order to monitor
                                                                                    4
                                       Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 5 of 6




                                   1            the Sheriff’s compliance with this Stipulated Judgment and its efficacy at

                                   2            remedying the constitutional harm, and to bring matters to the Court’s attention as

                                   3            appropriate. The parties shall meet and confer in good faith so as to ensure the

                                   4            reports provided are sufficient for such monitoring purposes. The Sheriff will

                                   5            make good faith efforts to begin to gather data regarding time of arraignment for all

                                   6            arrestees. The reports are currently expected to include:

                                   7               Data regarding arrestees’ initiation of booking, charges, time of ID

                                   8                Confirmation, and time of PSA Report submission and OR Workup

                                   9                submission(s);

                                  10               Data regarding PSA Report recommendations;

                                  11               Data regarding the operation of Section II, including but not limited to data

                                  12                regarding the arrestees deemed ineligible for pre-arraignment release pursuant
Northern District of California
 United States District Court




                                  13                to Section II.B;

                                  14               Data regarding OR judicial decisions;

                                  15               Data regarding all automatic releases pursuant to Section II;

                                  16               Data regarding individual arrestees’ total length of incarceration and the manner

                                  17                and timing of any release;

                                  18               Data regarding the number of affidavits submitted by peace officers pursuant

                                  19                to Section IV.A, including information on timing;

                                  20               Data regarding the number of applications submitted on behalf of arrestees

                                  21                pursuant to Sections IV.B and IV.C, including information on timing and

                                  22                ultimate determinations, to the extent such information (if any) is available.

                                  23            The first report shall include data from the year prior, including and up to the first

                                  24            three months from the date the provisions of this Order become operative and shall

                                  25            be due thirty (30) days after the expiration of that period, with additional reports to

                                  26            be filed every three months thereafter. This provision imposes no obligation except

                                  27            as to data in the possession of the Sheriff or the OR Project, or reasonably available

                                  28            to them, and shall not require the provision of data other than is maintained or will
                                                                                   5
                                         Case 4:15-cv-04959-YGR Document 372 Filed 09/03/19 Page 6 of 6




                                   1                  be maintained in the ordinary course of business.

                                   2          (VIII) This Stipulated Judgment is intended to address the timing of release decisions pre-

                                   3                  arraignment and is not otherwise intended to interfere with changes to the processes

                                   4                  by which the Superior Court makes release determinations, including changes to

                                   5                  the way in which risk assessments are conducted or by which entity they are

                                   6                  conducted. Nothing in this Stipulated Judgment shall prevent the Sheriff from

                                   7                  releasing any person subject to terms of pretrial release who has received an

                                   8                  individualized determination by a judicial officer.

                                   9          (IX)    To the extent the Superior Court, California legislature, or any other entity seeks to

                                  10                  implement material changes that may implicate the terms of this Stipulated

                                  11                  Judgment or the pre-arraignment processes set forth herein, including to the manner

                                  12                  in which high risk arrestees may be identified by the PSA Report for the purposes
Northern District of California
 United States District Court




                                  13                  of the exception to the automatic release provisions of Section II.B, the parties shall

                                  14                  meet and confer over potential alterations to the terms of this Stipulated Judgment

                                  15                  and thereafter notify this Court of any joint proposal or inability to reach

                                  16                  agreement, which may include petitioning the Court to dissolve or modify the

                                  17                  Stipulated Judgment.

                                  18          A compliance hearing shall be held on the Court’s 9:01 a.m. calendar on Friday,

                                  19   November 22, 2019, in Courtroom 1 of the United States Courthouse located at 1301 Clay Street

                                  20   in Oakland, California. Five (5) business days prior to the date of the compliance hearing, the

                                  21   parties shall file a joint statement providing the Court with a status update. If compliance is

                                  22   complete, the parties need not appear, and the compliance hearing will be taken off calendar.2

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: September 3, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  26                                                       UNITED STATES DISTRICT COURT JUDGE
                                  27
                                              2
                                  28            Defendant-Intervenor California Bail Agents Association’s request for entry of judgment
                                       (Dkt. No. 326) is hereby TERMINATED as MOOT.
                                                                                      6
